DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed 6/2/2021 has been entered. 
Claims 23, 28, 33, and 38 are cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. See below.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Yurinko on 6/10/2021.


In the Claims: 

-Replace Claim 21 with the following:
21. A stapling assembly configured to be attached to a surgical instrument, wherein said stapling assembly comprises: 
an end effector defining a longitudinal axis, wherein the end effector comprises: 
a first jaw; 
a second jaw, wherein one of said first jaw and said second jaw is movable relative to the other of said first jaw and said second jaw between an open position and a closed position; 
an elongate channel configured to receive a staple cartridge, wherein the staple cartridge comprises: 
a plurality of staples; and 
a sled configured to be advanced through the staple cartridge to eject the staples from the staple cartridge;
a firing member configured to advance the sled during a firing stroke, wherein said firing member comprises: 
a cutting edge; 
a first camming member configured to engage said first jaw during said firing stroke; and 
a second camming member configured to engage said second jaw during said firing stroke; 
a coil spring oriented substantially parallel to said longitudinal axis and positioned within said end effector; and 
a biasing element movable between a distal position and a proximal position within said end effector, wherein the biasing element is configured to be moved by the staple cartridge to the proximal position;
wherein said stapling assembly comprises a plurality of lockout states, and wherein said plurality of lockout states comprises: 
a first lockout state defined when no staple cartridge is present in said elongate channel thereby allowing said coil spring to bias said biasing element distally into said distal position such that the firing member is prevented from performing said firing stroke; and 
a second lockout state defined when said staple cartridge is positioned in said elongate channel and said sled is not positioned at a proximal end of said staple cartridge, wherein in the second lockout state, said firing member is prevented from performing said firing stroke.  


-Replace Claim 26 with the following:
26. A stapling assembly configured to be attached to a surgical instrument, wherein said stapling assembly comprises: 
a longitudinal axis; 
a first jaw; 6Application Serial No. 16/003,575 Amendment dated June 2, 2021 Response to the Office Action dated February 2, 2021 
a second jaw, wherein one of said first jaw and said second jaw is movable relative to the other of said first jaw and said second jaw between an open position and a closed position; 
an elongate channel configured to receive a staple cartridge, wherein the staple cartridge comprises: 
a proximal end; 
a distal end; 
a plurality of staples; and 
a sled configured to eject the staples from the staple cartridge; 
a biasing body configured to be moved by the staple cartridge from a distal position to a proximal position; 
a coil spring configured to bias said biasing body distally into a distal position, wherein said coil spring is oriented substantially parallel to said longitudinal axis; 
a firing member configured to perform a firing stroke, wherein said firing member comprises: 
a cutting edge;
a first camming member configured to engage said first jaw during said firing stroke; and 
a second camming member configured to engage said second jaw during said firing stroke,
wherein said stapling assembly is configurable in a plurality of states, wherein said plurality of states comprises: 
an operating state defined when said staple cartridge is positioned in said elongate channel and said sled is positioned at said proximal end of said staple cartridge such that the biasing body is in the proximal position and said firing member is permitted to perform said firing stroke; 
a first lockout state, wherein said stapling assembly is defined as in said first lockout state when no staple cartridge is positioned in said elongate channel such that said coil spring biases said biasing body distally into said distal position to prevent said firing member from performing said firing stroke when said stapling assembly is in said first lockout state; and 
a second lockout state, wherein said firing member is prevented from performing said firing stroke when said stapling assembly is in said second lockout state, wherein said stapling assembly is defined as in said second lockout state when said staple cartridge is inserted into said elongate channel and said sled is not positioned at said proximal end of said staple cartridge.  

-Replace Claim 31 with the following:
31. A stapling assembly configured to be attached to a surgical instrument, wherein said stapling assembly comprises: 
a longitudinal axis; 
a first jaw; 
a second jaw, wherein one of said first jaw and said second jaw is movable relative to the other of said first jaw and said second jaw between an open position and a closed position; 8Application Serial No. 16/003,575 Amendment dated June 2, 2021 
Response to the Office Action dated February 2, 2021 an elongate channel configured to receive a staple cartridge, wherein the staple cartridge comprises: 
a plurality of staples; and 
a sled configured to eject the staples from the staple cartridge; 
a firing member configured to perform a firing stroke, comprising: 
a cutting edge; 
a first camming member configured to engage said first jaw during said firing stroke; and 
a second camming member configured to engage said second jaw during said firing stroke, wherein said firing member is configurable in a plurality of states, wherein said plurality of states comprises: 
an operable state where said firing member is permitted to perform said firing stroke; and 
an inoperable state where said firing member is prevented from performing said firing stroke; 
a coil spring oriented substantially parallel to said longitudinal axis; and 
a biasing element movable between a distal position which causes said firing member to move into said inoperable state and a proximal position which causes said firing member to move into said operable state, wherein said biasing element is biased distally into said distal position by said coil spring when the staple cartridge is not present in said elongate channel, and wherein said biasing element is biased proximally into said proximal position by a portion of the staple cartridge when the staple cartridge is inserted into the elongate channel.  

-In Claim 34, line 2 “said spring” is changed to --said coil spring--


Replace Claim 36 with the following:
36. A stapling assembly configured to be attached to a surgical instrument, wherein said stapling assembly comprises: 
a longitudinal axis; 
a first jaw; 
a second jaw, wherein one of said first jaw and said second jaw is movable relative to the other of said first jaw and said second jaw; 
an elongate channel configured to receive a staple cartridge, wherein the staple cartridge comprises: 
a plurality of staples; and 
a sled configured to be advanced through the staple cartridge to eject the staples from the staple cartridge; 
a firing member configured to advance the sled during a firing stroke, wherein said firing member comprises: 
a cutting edge; 
a first camming member configured to engage said first jaw during said firing stroke; and 
a second camming member configured to engage said second jaw during said firing stroke; 10Application Serial No. 16/003,575 Amendment dated June 2, 2021 Response to the Office Action dated February 2, 2021 
a biasing body movable between a distal position and a proximal position, wherein movement of the biasing body to the distal position causes the firing member to be placed into an inoperable state which prevents the firing member from performing the firing stroke and wherein movement of the biasing body to the proximal position causes the firing member to be placed into an operable state which permits the firing member to perform the firing stroke; and 
a coil spring engaged with said biasing body, wherein said coil spring is oriented substantially parallel to said longitudinal axis, wherein said coil spring is in an expanded configuration when said biasing body is in said distal position, wherein said coil spring is in a compressed configuration when said biasing body is in said proximal position, and wherein said coil spring is moved from said expanded configuration to said compressed configuration when a portion of the staple cartridge engages the biasing body.  


Allowed Claims / Reasons for Allowance
Claims 21, 22, 24-27, 29-32, 34-37, 39 and 40.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 21, 26, 31, and 36, none of the prior art, alone or in combination, anticipates or renders obvious the claimed invention. 
Attention can be brought to the disclosure of Shelton (US PGPUB 2004/0232200) which is viewed as the closest prior art of record and discloses several of the claimed features of Claims 21, 26, 31, and 36 (see the Non-Final Rejection mailed on 2/2/2021 for details) including a spring (leaf spring end 277; Figures 24-28) and a biasing body/element (blocking member 280), however, Shelton at least fails to disclose the spring being a coil spring configuration and being substantially parallel to a longitudinal axis of the stapling assembly. Further, it is noted that the biasing element/body (280) of Shelton is part of the cartridge body (Para. 0099) and therefore not configured to be moved by the cartridge as claimed and would not function to prevent firing as claimed (specifically Claims 21 and 26) if no cartridge was present. Other references disclose similar biasing elements/bodies (i.e. see “198” in Figures 14-18 of Shelton (US PGPUB 2008/0167670- previously applied)) which are not included as part of the cartridge however, these teachings also do not include a coil spring, arranged as claimed and able to bias the biasing element/body distally to prevent firing of the firing member as claimed.
Further, even if it was obvious to one of ordinary skill in the art at the time of the invention to have incorporated a coil spring into Shelton, it would not have been obvious to have arranged the spring to be substantially parallel with the longitudinal axis as claimed without the use of improper hindsight drawn from Applicant’s own specification. 
In conclusion, the claimed coil spring, biasing element/body and its relationship to the firing member and its configuration to be moved by the cartridge in the manner as defined in each claim, renders the claimed inventions of Claims 21, 26, 31, and 36 allowable over the prior art.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Shelton (US PGPUB 2007/0175961) discloses a coil spring (432; Figure 4) and a biasing element (434, 420) which are moved proximally to permit firing of the firing member (320; see Para. 0079) as noted in the attached PDF “16003575 Proposed Examiner Amendment”. Note the biasing body/element is not configured to be moved by the cartridge as claimed.
-Scirica (US PGPUB 2013/0098969) discloses a coil spring (158a, 158b; Figure 1) substantially parallel with a longitudinal axis of the assembly but clearly does not anticipate or render obvious the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        6/10/2021